Exhibit 10.4

 

MERGER AND TRANSFER AGREEMENT

 

PROFIT-SHARING/401(K) PLAN FOR EMPLOYEES OF

ROCKWOOD SPECIALTIES INC.

AND

THE ROCKWOOD SPECIALTIES INC. MONEY PURCHASE PENSION PLAN

 

Rockwood Specialties Inc. (the “Employer”), the sponsor of The Rockwood
Specialties Inc. Money Purchase Pension Plan (the “Pension Plan”) and the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. (the
“401(k) Plan”), makes this Merger and Transfer Agreement (the “Agreement”) in
its capacity as the sponsor of the 401(k) Plan and the Pension Plan,
respectively.

 

W I T N E S S E T H:

 

WHEREAS, the Pension Plan and the 401(k) Plan each grant the Employer authority
to merge the plans and to provide for the related transfer of assets and
liabilities by direct trust-to-trust transfer;

 

WHEREAS, the Employer wishes to merge the Pension Plan with and into the
401(k) Plan, effective as of December 31, 2010;

 

WHEREAS, the Employer wishes to provide for the direct trust-to-trust transfer
of all assets and liabilities of the Pension Plan to the 401(k) Plan Pension
Plan in connection with the merger, effective as of December 31, 2010; and

 

NOW, THEREFORE, for and in consideration of the premises, the Employer, acting
in its capacity as the sponsor of the 401(k) Plan and the Pension Plan,
respectively, hereby agrees as follows:

 

(1)           Transfer of Assets. The Pension Plan Trustee shall transfer all
the assets and liabilities to the 401(k) Plan Trustee, and the Trustee of the
401(k) Plan shall accept such assets and liabilities, by direct trust-to-trust
transfer, effective as of December 31, 2010.

 

(2)           Holding and Investment of Assets. The Trustee and Plan
Administrator of the 401(k) Plan shall hold, invest, administer and distribute
the assets and liabilities transferred from the Pension Plan in accordance with
the terms of the 401(k) Plan.

 

(3)           Participants’ Accounts. With respect to the account balances of
the participants under the 401(k) Plan which are transferred from the Pension
Plan, the following conditions shall apply:

 

1

--------------------------------------------------------------------------------


 

(a)                                Immediately after the transfer of assets and
liabilities from the Pension Plan to the 401(k) Plan, each participant shall
have balances in the 401(k) Plan equal to the sum of the account balances each
participant had in the Pension Plan and in the 401(k) Plan immediately prior to
such transfer;

 

(b)                               Separate accounting shall be maintained for
each participant with respect to the participant’s interest in the 401(k) Plan
that is attributable to the Pension Plan;

 

(c)                                Participants shall continue to vest in the
amounts attributable to the Pension Plan in accordance with the vesting schedule
set forth in the 401(k) Plan which is at least as favorable as the vesting
schedule under the Pension immediately prior to the merger of the Pension Plan
with the 401(k) Plan; and

 

(d)                               The transfer of assets and liabilities from
the Pension Plan to the 401(k) Plan shall not result in the elimination of any
protected benefits under Section 411(d)(6) of the Internal Revenue Code of 1986
(“Code”), as amended, except to the extent permitted by the Code or the
regulations thereunder.

 

(e)                                  The transfer of the assets and liabilities
from the Pension Plan to the 401(k) Plan shall be completed in accordance with
all applicable legal requirements, including the requirements of Code
Section 414(l) and the regulations thereunder.

 

(4)           Binding Effect. The terms and conditions of this Agreement shall
bind the Trustees and Plan Administrators (and their successors) of the Pension
Plan and of the 401(k) Plan, respectively, and shall operate as if fully set
forth within the 401(k) Plan.

 

(5)           Effective Date. The merger of the Pension Plan with and into the
401(k) Plan, and the related transfer of the assets and liabilities of the
Pension Plan to the 401(k) Plan by direct trust-to-trust transfer, shall take
place on December 31, 2010.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has signed this Agreement in its capacity as
the sponsor of the Pension Plan and  the 401(k) Plan, respectively, on this
            day of                                          , 2010.

 

 

 

Rockwood Specialties Inc.

 

As Sponsor of the Profit-Sharing/401(k) Plan

 

for Employees of Rockwood Specialties, Inc.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

Rockwood Specialties Inc.

 

As Sponsor of The Rockwood Specialties Inc.

 

Money Purchase Pension Plan

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------